Order, Supreme Court, New York County (Bonnie Wittner, J.), entered October 7, 2008, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant did not establish special circumstances warranting a downward departure from his presumptive risk level (see People v Guaman, 8 AD3d 545 [2004]). The mitigating factors cited by defendant were taken into account by the risk assessment instrument, which could have assessed him as much as 30 points for those factors. Since “[defendant was given no points *497in any of these categories,” he is not entitled to any “downward modification as he has already received the benefit of zero points for these factors” (People v Douglas, 18 AD3d 967, 968 [2005]; lv denied 5 NY3d 710 [2005]).
We have considered and rejected defendant’s remaining arguments. Concur—Gonzalez, P.J., Andrias, Saxe, Renwick and Manzanet-Daniels, JJ.